COLLIER, C. J.
— It is clear that under our statute, regulating the practice in Chancery, it is not allowable for a complai'nant to have his bill takén pro confesso, until thirty days have elapsed, after the service of subpoena. Aik. Dig. 287. The decree of the Chancellor is consequently erroneous.
It is also insisted for the plaintiffs in error, that not only the decree which ordered a sale of the mortgaged premises, but the sale itself, is also irregular, and should be vacated.
In an ordinary case, the reversal of a decree does not affect the title of a purchaser acquired under it. Wyman, et al. v. Campbell, et al., 6 Porter’s Rep. 219. Whether the sale made in the present case, should be allowed to divest the-mortgagor’s *326equity of redemption, is a question which we cannot understandingly adjudicate lipón the record before us. It is one which appropriately pertains to the Court of Chancery, from a •consideration of all the facts that may be there adduced.
We have only to direct that the decree be reversed and the cause remanded.